 

Case 1:19-mj-03233-KBM Document1 Filed 09/19/19 Page 1 of 4

UNITED gs ILED
ALBUQ UTES DISTR
QUERQ UL STRICT C

 

 

 

AO91 (Rev. 11/11) Criminal Complaint =, NEW js Exe
fet O
UNITED STATES DISTRICT COURT SEP 19 2019
for the M
District of New Mexico ITCHELL R. EL ger
United States of America )
Vv. )
Anthony Paul SALAZAR ) Case No. O hp 4
I Pn 3933
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 19 September 2019 in the county of San Migue! in the
_  _Districtof —  NewMexico _, the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 841 Possession with Intent to Distribute Cocaine Base.

This criminal complaint is based on these facts:

See Attached Affidavit

 

Complainant's signature }

@ Continued on the attached sheet. |
aj . af o Ye A 7
z leetron ically _ ee i “

—_
che Phone. tb, Ar
7 MICHAEL MOSTAGHNI, Special Agent, FBI
yw A Le [ 1, DO! O/ Seon: 1 v Printed name and title

Date: 09/19/2019 wi U, AL [vel LJ

Judge’s signature

 

 

City and state: Albuquerque, NM KAREN B. MOLZEN US MAGISTRATE JUDGE

Printed name and title

 

 
Case 1:19-mj-03233-KBM Document 1 Filed 09/19/19 Page 2 of 4

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Michael Mostaghni, being duly sworn, depose and state:
1. I have been a law enforcement officer for approximately three years and am employed as
a Special Agent with the Federal Bureau of Investigation (FBD. I am assigned to the Safe Streets
High Intensity Drug Trafficking Area Gang Task Force (SSGTF) at the Albuquerque Field
Office of the FBI. I primarily investigate transnational organized crime, gang-criminal
enterprises, and drug trafficking organizations involved in unlawful possession of firearms,
distribution of controlled substances, racketeering activities, and conspiracies associated with
these offenses. I have received on the job training from other experienced agents, detectives, and
correctional officers in the investigation of gangs and criminal organizations. My investigative
training and experience includes, but is not limited to, interviewing subjects, targets, and
witnesses; writing affidavits for and executing search and arrest warrants; managing cooperating
sources; collecting evidence; conducting surveillance; and analyzing public records.
2. This affidavit is submitted in support of a criminal complaint charging Anthony Paul
SALAZAR (hereinafter A. SALAZAR), born in 1996, with a violation of 21 U.S.C. § 841, that
being Possession with Intent to Distribute Cocaine Base.

INVESTIGATION

3. On Thursday, September 19, 2019, at approximately 7:20 AM, The Federal Bureau of
Investigation (FBI) and New Mexico State Police (NMSP) executed a United States District
Court search warrant at 1200 Commerce Street, #8, City of Las Vegas and County of San Miguel
in the State of New Mexico. The FBI Tactical Team detained two subjects they recovered from
inside the residence to be searched. Those individuals were identified as Christopher Salazar and

A. SALAZAR.

Page | 1

 
Case 1:19-mj-03233-KBM Document1 Filed 09/19/19 Page 3 of 4

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

4, The residence being searched was a single wide modular home. In the living room area of
the residence, investigators located a wallet on a red couch and inside the wallet was a New
Mexico identification card along with a large amount of US Currency — specifically $2,471.00.
The NM identification card inside the wallet belonged to A. SALAZAR and it contained several
additional cards in A. SALAZAR’S name. Investigators located a small grey film container on
the floor, and in close proximity to, the wallet. Investigators discovered numerous individual foil
bindles inside the film container. The small foil bindles contained what appeared to be a white
powdery substance consistent with methamphetamine or crack. I know through training and
experience that narcotics dealers package suspected illegal narcotics in this fashion for the
purposes of individual sale.

5. New Mexico State Police (NMSP) conducted a narcotics field test of the white powdery
substance located in the film container and the substance tested positive for cocaine.
Investigators counted 31 individual bindles, approximately 31 grams of cocaine, in the grey film
container, each of which contained the white substance, which investigators identified as crack
cocaine.

6. Investigators continued searching the living room and located a small digital scale in the
top dresser drawer in the living room. Portable digital scales are often employed by narcotics
traffickers to weigh out specific quantities of narcotics for future sales or to confirm the amount
purchased. Investigators also located a second digital scale along with two rolls of aluminum foil
in a cabinet in the kitchen area. Both digital scales were removed and secured as evidence. The
aluminum foil was photographed as well as the US Currency (totaling $2,471.00). Investigators

left the US Currency with Christopher SALAZAR.

Page [ 2

 

 
Case 1:19-mj-03233-KBM Document1 Filed 09/19/19 Page 4 of 4

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

7. A. SALAZAR was interviewed at the NMSP Office in Las Vegas. He was advised of
rights pursuant to Miranda and agreed to speak with investigators. In the interview, A.
SALAZAR admitted the aluminum bindles located in the film container did in fact contain
cocaine and that he sells those bindles of cocaine for $10.00 per bindle.

CONCLUSION
8. Based on the above information, there is probable cause to believe that A. SALAZAR has
committed a violation of 21 U.S.C. § 841 that being in Possession with intent to distribute
cocaine base. This Complaint was approved for submission to the Court by AUSA Randy

Castellano/Maria Armijo.

Respectfully submitted,

ote serene nt Subir td Ze ——_

r “Michael Mostaghni
yd Yehgekonc Ste FBI Special Agent

Fo me Shs Nese gy
n September 19, 2019:

Van engi

THE HONORABLE KAREN B. MOKZEN
UNITED STATES MAGISTRATE JUDGE

 

Page | 3

 
